Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8016 Page 1 of 7



 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     STEPAN A. HAYTAYAN
 3   Supervising Deputy Attorney General
     State Bar No. 205457
 4   JENNIFER E. ROSENBERG
     Deputy Attorney General
 5   State Bar No. 275496
     JOHN D. ECHEVERRIA
 6   Deputy Attorney General
     State Bar No. 268843
 7    300 South Spring Street, Suite 1702
      Los Angeles, CA 90013
 8    Telephone: (213) 269-6249
      Fax: (916) 731-2124
 9    E-mail: John.Echeverria@doj.ca.gov
     Attorneys for Defendants
10
                       IN THE UNITED STATES DISTRICT COURT
11
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14
15   MATTHEW JONES, et al.,                         3:19-cv-01226-L-AHG
16                                    Plaintiffs,
17               v.                                 DEFENDANTS’ RESPONSE TO
                                                    PLAINTIFFS’ OBJECTIONS TO
18                                                  DEFENDANTS’ EVIDENCE IN
     XAVIER BECERRA, in his official                SUPPORT OF OPPOSITION TO
19   capacity as Attorney General of the            MOTION FOR PRELIMINARY
     State of California, et al.,                   INJUNCTION
20
                                    Defendants. Special Briefing Schedule Ordered
21
                                                    Judge:        Hon. M. James Lorenz and
22                                                                Magistrate Judge Barbara
                                                                  Lynn Major
23                                                  Action
                                                    Filed:        July 1, 2019
24
                                                    Second Amended Complaint
25                                                  Filed and
                                                    Served:   November 8, 2019
26
                                                    No hearing set for this motion pursuant
27                                                  to Dkt. 23.
28
         Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
              Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8017 Page 2 of 7



 1        Defendant Xavier Becerra, in his official capacity as Attorney General of the
 2   State of California, and Defendant Brent E. Orick, in his official capacity as Acting
 3   Director of the Department of Justice Bureau of Firearms (together,
 4   “Defendants”), hereby respond to Plaintiffs’ Objections to Defendants’ Evidence in
 5   Support of Opposition to Motion for Preliminary Injunction (the “Objections”)
 6   (Dkt. 52-1), filed concurrently with Plaintiffs’ Reply Brief (Dkt. 52).1 For the
 7   reasons discussed below, Plaintiffs’ objections to Defendants’ evidence should be
 8   overruled.
 9                                         DISCUSSION
10   I.   GENERAL RESPONSES TO PLAINTIFFS’ OBJECTIONS
11        Plaintiffs’ Objections should be overruled for several reasons.
12        First, Plaintiffs’ Objections are entirely superfluous because the Court is
13   resolving a motion for preliminary injunction, not a dispositive motion for summary
14   judgment or evidence at trial. As Plaintiffs’ acknowledge, the Court may consider
15   inadmissible evidence in ruling on a motion for preliminary injunction. Dkt. 52-1
16   at 8:17-20 (noting that “a court resolving a preliminary injunction motion has
17   discretion to weigh evidence that may not meet the standards of admissibility at
18   trial” (citing Dr. Suess Enters., L.P. v. Penguin Books USA, Inc., 924 F. Supp.
19   1559, 1562 (S.D. Cal. 1996))); see also Garcia v. Green Fleet Sys., LLC,
20   No. CV 14-6220 PSG (JEMx), 2014 WL 5343814, at *5 (C.D. Cal. Oct. 10, 2014)
21   (noting that courts “have considerable discretion to consider otherwise inadmissible
22   evidence” in ruling on a motion for preliminary injunction and that “issues
23   pertaining to knowledge, hearsay, and translated affidavits” “properly go to the
24
25         1
              The Court’s order, dated November 15, 2019, provided for the submission
26   of Plaintiffs’ motion for preliminary injunction without oral argument upon the
     filing of their reply (Dkt. 23). Defendants are filing this response at this time to
27   register their views on the Objections prior to the Court’s ruling on the motion for
     preliminary injunction.
28
                                                   2
          Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
               Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8018 Page 3 of 7



 1   weigh, rather than admissibility” of the evidence (citing Flynt Distrib. Co. v.
 2   Harvey, 734 F.2d 1389, 1394 (9th Cir. 1984))).
 3        Second, Plaintiffs’ Objections are not truly objections to the admissibility of
 4   Defendants’ evidence, but rather concern the weight to be afforded Defendants’
 5   evidence by the Court. See Dkt. 52-1 at 8:15-17 (asking that “each disputed
 6   evidentiary item be given no weight in the Court’s determination on the pending
 7   motion” if the Court determines the evidence to be admissible “based on the
 8   discussion” in the Objections (citation omitted)). In addition to repeating
 9   boilerplate objections that Defendants’ evidence is irrelevant and/or “prejudicial,
10   confusing, and misleading,” e.g., id. at 2:7-8—which, as discussed below, have no
11   merit—Plaintiffs engage in extensive argument about the persuasive value of
12   Defendants’ evidence.2 The Court should overrule the Objections because they
13   address the weight—and not the admissibility—of the evidence. See Obrey v.
14   Johnson, 400 F.3d 691, 697 (9th Cir. 2005) (“Since the defendant’s objections to
15   the admission of [a] study went to weight and sufficiency rather than admissibility,
16   we conclude that the district court abused its discretion when it excluded this
17   evidence.”); Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1187 (9th Cir. 2002)
18   (“[I]n most cases, objections to the inadequacies of a study are more appropriately
19   considered an objection going to the weight of the evidence rather than its
20   admissibility.”). Even if Plaintiffs’ purported objections had merit, Plaintiffs could
21   have simply noted their objections without extensive argument; the Court should
22   not consider arguments addressing the weight of the evidence that were not raised
23
24         2
             See, e.g., Dkt. 52-1 at 2:8 (“The data does not address the specific age
25   group of 18 to 20.”); id. at 3:22-23 (claiming purported “bias in available data”); id.
     at 5:19-21 (claiming that there is no discussion of mass shootings committed by
26   Young Adults); id. at 5:22 (claiming that certain evidence is “contradictory”); id.
     at 6:9-18 (claiming that ten mass shootings were committed by Young Adults and
27   “only” two were in California); id. at 7:16-23 (claiming that evidence concerning a
     subset of semiautomatic, centerfire rifles and attacks outside of California are
28   irrelevant).
                                                   3
          Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
               Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8019 Page 4 of 7



 1   in Plaintiffs’ Reply Brief. See L.R. 7.1(h) (“No reply memorandum will exceed ten
 2   (10) pages without leave of the judge.”).
 3        Third, Plaintiffs’ relevancy objections under Federal Rule of Evidence 402 are
 4   without merit. Evidence is relevant if it has “any tendency to make a fact more or
 5   less probable than it would be without the evidence.” Fed. R. Evid. 401. The test
 6   for relevance is considerably broad. See Crawford v. City of Bakersfield, 944 F.3d
 7   1070, 1077 (9th Cir. 2019) (“Rule 401’s ‘basic standard of relevance . . . is a liberal
 8   one.’” (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 587 (1993)));
 9   United States v. Whitehead, 200 F.3d 634, 640 (9th Cir. 2000) (characterizing
10   Federal Rule 401’s relevance standard as a “minimal requirement”); United States
11   v. Curtis, 568 F.2d 643, 645-46 (9th Cir. 1978) (“Rule 401 of the Federal Rules of
12   Evidence contains a very expansive definition of relevant evidence. In addition,
13   Rule 402 provides that all relevant evidence is ordinarily admissible.” (emphasis
14   added)). Moreover, under the intermediate scrutiny that applies in this action, see
15   Dkt. 25 at 9:19-11:3, the State is entitled to “rely on any evidence ‘reasonably
16   believed to be relevant’ to substantiate its important interests.” Fyock v. Sunnyvale,
17   779 F.3d 991, 1000 (9th Cir. 2015) (quoting City of Renton v. Playtime Theatres,
18   Inc., 475 U.S. 41, 52 (1986)) (emphasis added). Plaintiffs’ overly restrictive view
19   of relevancy is incompatible with the Ninth Circuit’s standard of intermediate
20   scrutiny.
21        Fourth, Plaintiffs’ objections under Federal Rule of Evidence 403 are
22   unsupported. Federal Rule of Evidence 403 permits a trial court to exclude relevant
23   evidence if “its probative value is substantially outweighed by a danger of” “unfair
24   prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
25   needlessly presenting cumulative evidence.” Fed. R. Evid. 403 (emphasis added).
26   Here, in ruling on Plaintiffs’ motion for preliminary injunction, Plaintiffs’
27   “Rule 403 objections are unnecessary because there is no jury that can be misled
28
                                                   4
          Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
               Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8020 Page 5 of 7



 1   and no danger of confusing the issues.” Mally v. City of Beaverton, No. 17-cv-
 2   01000-JR, 2018 WL 5266841, at *2 (D. Or. Oct. 23, 2018); see also Fed. R. Evid.
 3   403 (permitting exclusion of relevant evidence if it is “substantially outweighed by
 4   a danger of . . . misleading the jury” (emphasis added)). Plaintiffs fail to explain
 5   how they would be unfairly prejudiced by Defendants’ evidence. See Vasserman v.
 6   Henry Mayo Newhall Mem’l Hosp., 65 F. Supp. 3d 932, 946 (C.D. Cal. 2014)
 7   (“Virtually all evidence is prejudicial or it isn’t material. The prejudice must be
 8   ‘unfair.’” (quoting Dollar v. Long Mfg., N.C., Inc., 561 F.2d 613, 618 (5th Cir.
 9   1977))). Rather than argue the admissibility of Defendants’ evidence, Plaintiffs
10   argue the weight of the evidence under the guise of objections under Rule 403.
11   II.   SPECIFIC RESPONSES TO PLAINTIFFS’ OBJECTIONS
12         Defendants submit the following specific responses to the Objections:
13    No. Defs.’ Evidence                Pls.’ Objs.                      Defs.’ Resps.
14     1 Leyva Decl.,              Fed. R. Evid. 403             Objection 1 addresses the
          ¶¶ 9-11                  (undue prejudice). See        weight, and not admissibility,
15
                                   Dkt. 52-1 at 1:4.             of the evidence. Obrey, 400
16                                                               F.3d at 697.
17     2    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibit 1 is relevant. See
            ¶ 3, Ex. 1             (relevancy and undue          Fed. R. Evid. 401.
18                                 prejudice). See
19                                 Dkt. 52-1 at 1:21.            Objection 2 addresses the
                                                                 weight, and not admissibility,
20                                                               of the evidence. Obrey, 400
21                                                               F.3d at 697.
       3    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibit 2 is relevant. See
22          ¶ 4, Ex. 2             (relevancy and undue          Fed. R. Evid. 401.
23                                 prejudice). See
                                   Dkt. 52-1 at 2:7.             Objection 3 addresses the
24                                                               weight, and not admissibility,
25                                                               of the evidence. Obrey, 400
                                                                 F.3d at 697.
26     4    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibit 3 is relevant. See
27          ¶ 5, Ex. 3             (relevancy and undue          Fed. R. Evid. 401.
28
                                                    5
           Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
                Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8021 Page 6 of 7



 1                                 prejudice). See               Objection 4 addresses the
 2                                 Dkt. 52-1 at 2:24.            weight, and not admissibility,
                                                                 of the evidence. Obrey, 400
 3                                                               F.3d at 697.
 4     5    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibit 4 is relevant. See
            ¶ 6, Ex. 4             (relevancy and undue          Fed. R. Evid. 401.
 5                                 prejudice). See
 6                                 Dkt. 52-1 at 3:17.            Objection 5 addresses the
                                                                 weight, and not admissibility,
 7                                                               of the evidence. Obrey, 400
 8                                                               F.3d at 697.
       6    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibit 5 is relevant. See
 9
            ¶ 7, Ex. 5             (relevancy and undue          Fed. R. Evid. 401.
10                                 prejudice). See
                                   Dkt. 52-1 at 4:21.            Objection 6 addresses the
11
                                                                 weight, and not admissibility,
12                                                               of the evidence. Obrey, 400
                                                                 F.3d at 697.
13
       7    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibit 10 is relevant. See
14          ¶ 12, Ex. 10           (relevancy and undue          Fed. R. Evid. 401.
15                                 prejudice). See
                                   Dkt. 52-1 at 5:12.            Objection 7 addresses the
16                                                               weight, and not admissibility,
17                                                               of the evidence. Obrey, 400
                                                                 F.3d at 697.
18     8    Rosenberg Decl. Fed R. Evid. 402, 403                Exhibits 11 through 15 are
19          ¶¶ 13-17, Exs. 11, (relevancy and undue              relevant. See Fed. R. Evid.
            12, 13, 14, 15     prejudice). See                   401.
20                             Dkt. 52-1 at 5:15.
21                                                               Objection 8 addresses the
                                   Contradictory. See id.        weight, and not admissibility,
22                                 at 5:22.                      of the evidence. Obrey, 400
23                                                               F.3d at 697; Romero by &
                                                                 through Ramos v. S. Schwab
24                                                               Co., No. 15-cv-815-GPC-
25                                                               MDD, 2017 WL 5494588, at
                                                                 *12 (S.D. Cal. Nov. 16,
26                                                               2017) (noting that
27                                                               “contradictory statements” in
                                                                 evidence “go to the weight,
28
                                                    6
           Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
                Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 53 Filed 02/11/20 PageID.8022 Page 7 of 7



 1                                                               not admissibility of the
 2                                                               evidence”).
       9    Rosenberg Decl.        Fed R. Evid. 402, 403         Exhibits 16 and 17 are
 3          ¶¶ 18-19,              (relevancy and undue          relevant. See Fed. R. Evid.
 4          Exs. 16-17             prejudice). See               401.
                                   Dkt. 52-1 at 7:18.
 5                                                          Objection 9 addresses the
 6                                 Fed. R. Evid. 702-703    weight, and not admissibility,
                                   (improper expert         of the evidence. Obrey, 400
 7                                 witness testimony). See F.3d at 697.
 8                                 Dkt. 52-1 at 8:8-9
                                   (limited to Exhibit 16).
 9
10
                                           CONCLUSION
11         For these reasons, the Court should overrule Plaintiffs’ Objections.
12
13   Dated: February 11, 2020                           Respectfully Submitted,
14                                                      XAVIER BECERRA
                                                        Attorney General of California
15                                                      STEPAN A. HAYTAYAN
                                                        Supervising Deputy Attorney General
16                                                      JENNIFER E. ROSENBERG
                                                        Deputy Attorney General
17
18
19                                                      s/ John D. Echeverria
                                                        JOHN D. ECHEVERRIA
20                                                      Deputy Attorney General
                                                        Attorneys for Defendants
21
22
23
24
25
26
27
28
                                                    7
           Defendants’ Response to Plaintiffs’ Objections to Defendants’ Evidence in Support of
                Opposition to Motion for Preliminary Injunction (3:19-cv-01226-L-AHG)
